DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 4/12/2021 is acknowledged.  The traversal is on the ground(s) that the groups (I-III) include common structures such that an overwhelming majority of references relevant to withdrawn groups II and III would be uncovered in the search of group I and no serious search or examination burden would be present.  This is not found persuasive because despite some overlapping subject matter, the field of search and examination of group I would present a serious burden due to their divergent subject matter for the reasons articulated in the previous written restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticiapted by Bennett et al. (US 2011/0238147).
Claim 1:
	Bennett teaches a retraction system (10) for withdrawing an inner elongated member (16) of an implantation delivery system from a catheter (18), the retraction system comprising: a first clamp (25) comprising a first gripping area (figures 2B and 3B); a second clamp (27) comprising a second gripping area (figures 2B and 3B); a shuttle (36) translatable in a proximal direction and a distal direction, on which the first clamp and the second clamp are mounted (figures 2A-B); and a slider (38) translatable in the proximal direction and the distal direction, the slider comprising a first contact (26), wherein a first translation of the slider in the proximal direction (figure 3A) translates the first contact proximally to apply a first force from the first contact to the first clamp (compare figure 2B and 3B), the first force moving the first clamp from an open position to a closed position (compare figure 2B and 3B), wherein, in the open position, the first gripping area and the second gripping area are positioned to allow the inner elongated member of the implantation delivery system to pass through (figure 2B), wherein, in the closed position, the first gripping area and the second gripping area are positioned to engage the inner elongated member (figure 3B), and wherein a second translation (figures 4A 
Claim 3:
	Bennett teaches a distal mounting block (15, engaged with 36 in figure 2B); a proximal mounting block (rightmost end of 20, figure 2A); and a rail (connecting button 34 to slider 38 through aperture 34’; figure 2A) extending between the distal mounting block and the proximal mounting block, the shuttle and the slider each slidably mounted on the rail (both are mounted to the identified rail and slide within the housing 20).
Claim 4:
	Bennett teaches that the distal mounting block further comprises a first opening for receiving the implantation delivery system (figure 2B), and wherein the first opening is sized to inhibit proximal movement of the catheter and to allow the inner elongated member to pass through (figure 2B).
Claim 5:
	Bennett teaches a return spring (37) in communication with the slider and the distal mounting block for applying a return spring force sufficient to move the slider in the distal direction (figure 2A).
Claim 6:
	Bennett teaches that a third translation of the slider in the distal direction moves the first contact to disengage the first clamp (para. [0034]).
Claim 7:

Claim 8:
	Bennett teaches that the first clamp is rotatable about a first rotating joint (29) and is attached to the shuttle (36) at the first rotating joint (figure 2B).
Claim 9:
	Bennett teaches that the first force from the first contact produces a first rotation of the first clamp about the first rotating joint (compare figure 2B and 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett.
Claim 2:
	Bennett teaches the system of claim 1 above but does not explicitly teach that the slider further comprises a second contact, and wherein the first translation of the slider translates the second contact proximally to apply a second force from the second contact to the second clamp, the second force moving the second clamp from the open position to the closed St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Here, the provision of two opposing clamp members having mirrored construction would allow for the inner elongated member to remain in the exact center of the opening (15) thereby eliminating any deformation of the inner elongated member and reducing friction through the opening while providing sufficient gripping force between the opposed gripping members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726